DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 19th, 2022 has been entered. Claims 1-20 remain
pending in application. Applicant’s amendment to the Claims have overcome each and every
101 rejections previously set forth in the Non-Final Office Action mailed April 20th, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farasin et al., "Real-time object Detection and Tracking in Mixed Reality using Microsoft HoloLens" (July 2020), hereinafter referred to as Farasin (previously cited by applicant in IDS), in view of Pelleg et al, "Active Learning for Anomaly and Rare-Category Detection" (2004), hereinafter referred to as Pelleg.

Regarding claim 1, Farasin discloses a method (Fig. 1) comprising: 
receiving video (Section 2.2, “system operates in real time, directly on the video stream”, “the video stream is acquired from a 2D RGB camera”) at a first object detector (Section 2.2, Local System uses OpenCV framework for as first object detector, Fig. 1, H, if there’s an object detection request to server, it does Object Tracking, Section 2.2 page 6, “the Object Tracking module uses the mentioned Mean Shift Tracking (MST) algorithm to track a known object in the newly acquire frame”) that generates first output data (Section 2.2, page 6, “The MST algorithm exploits the same histogram distance measure defined in Equation 1 and determines the new Bounding Box coordinates c1 and c2 for each DO”, DO is detected objects), a portion of the first output data including identification of one or more objects of interest within the video (Section 2.2, page 6, “The MST algorithm exploits the same histogram distance measure defined in Equation 1 and determines the new Bounding Box coordinates c1 and c2 for each DO”, DO is detected objects, the bounding box is the identification of objects of interests); 
analyzing the first output data (Section 2.2, page 6, “The MST algorithm exploits the same histogram distance measure defined in Equation 1 and determines the new Bounding Box coordinates c1 and c2 for each DO”, DO is detected objects) to make a determination that each of a plurality of factors indicate a potential missed object detection within the video (Section 2.2, page 6, “If any object is not detected by the MST algorithm, the module deactivates the labels related to each missed object and will issue a new detection request to the cloud server”, Farasin teaches of analyzing whether there’s a missed object or not); 
sending the video from a system site to a cloud server based on the determination (Section 2.2, page 6, “If any object is not detected by the MST algorithm, the module deactivates the labels related to each missed object and will issue a new detection request to the cloud server”, if it’s determined that there’s a potential missed object, detection request is sent to cloud server), the cloud server (Section 2.1) including a second object detector (Section 2.1, page 4, Cloud system is the second object detector which includes a Faster R-CNN) having more computational resources (Section 2.1, page 4, “Due to the complexity of the involved algorithms, it is hosted by a server provided with one of the fastest GPU, the NVIDIA GeForce 1080Ti”) than the first object detector (Section 2.2, “At this point, the Cloud System starts computing the received frame to extract and provide the right information. Meanwhile the Local System computes, for each acquired frame, a gray-scale histogram, discretized onto 64 bins”); 
inputting the video to the second object detector (Section 2.1, page 4, “The process is described as follows. Firstly, the Local System sends a Detection Request, which is an HTTP request containing the last captured frame, to the Cloud System . Then, the picture is processed by the Object Detection module that implements the algorithms presented in Section 1.2) to generate second output data therefrom (Section 2.1, page 4, “When the Object Detection module processes a new image, a list of Detected Objects (DOs) is returned”), a portion of the second output data identifying a potential interesting object corresponding to the potential missed object detection (Section 2.1, page 4, the Cloud System detects the missed object that the MST algorithm missed in Section 2.2, the Detected Objects includes bounding box , class, and score). 

Farasin does not explicitly disclose that the potential interesting object being more difficult to classify into a respective object class than any of the one or more objects of interest previously identified by the first object detector, receiving first user input needed for establishing that either the potential interesting object is an uninteresting object or confirms that the potential interesting object is a confirmed an interesting object, and only when the potential interesting object is an interesting object, obtaining second user input that includes an object label corresponding to the confirmed interesting object.
	However, Pelleg teaches the potential interesting object being more difficult to classify into a respective object class than any of the one or more objects of interest previously identified by the first object detector (Farasin discloses that the system uses a second object detector to detect missed objects, Pelleg teaches that this missed objects are anomalies which can be in a rare category, Pelleg (Introduction), “The useful anomalies are extraordinary objects which are worthy of further research. For example, an astronomer might want to crosscheck them in various databases and allocate telescope time to observe them in greater detail. The goal of our work is finding this set of rare and useful anomalies.”, Pelleg (Abstract),  “challenge is thus to identify “rare category” records in an unlabeled noisy set with help (in the form of class labels) from a human expert who has a small budget of datapoints that they are prepared to categorize” since it is a rare category it is more difficult to classify than the known categories already), receiving first user input needed for establishing that either the potential interesting object is an uninteresting object or confirms that the potential interesting object is a confirmed an interesting object (Pelleg (Introduction), “As a first step, we might try defining a statistical model for the data, and identifying objects which do not fit it well. At this point, objects flagged as “anomalous” can still be almost entirely of the uninteresting class of anomalies. The computational and statistical question is then how to use feedback from the human user to iteratively reorder the queue of anomalies to be shown to the user in order to increase the chance that the user will soon see an anomaly of a whole new category”, Pelleg (Abstract), “Our distinction is that the usefulness of anomalies is categorized subjectively by the user. We make two additional assumptions. First, there exist extremely few useful anomalies to be hunted down within a massive dataset. Second, both useful and useless anomalies may sometimes exist within tiny classes of similar anomalies. The challenge is thus to identify “rare category” records in an unlabeled noisy set with help (in the form of class labels) from a human expert who has a small budget of datapoints that they are prepared to categorize.”), and only when the potential interesting object is an interesting object , obtaining second user input that includes an object label corresponding to the confirmed interesting object (Pelleg, Abstract, the user label the rare category or useful anomalies or interesting anomalies, “identify “rare category” records in an unlabeled noisy set with help (in the form of class labels) from a human expert who has a small budget of datapoints that they are prepared to categorize”, Section 3, “The class labels relate to the shape and size of the sky object. We see in Figure 6 that for the purpose of class discovery, we can do a good job in a small number of rounds: here, a human would have had to label just 250 objects before being presented with a member of the smallest class - comprising just 24 records out of a set of 1.4 million.”).
Farasin and Pelleg are both considered to be analogous to the claimed invention because they are in the same field of object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Farasin to incorporate the teachings of Pelleg that the potential interesting object being more difficult to classify into a respective object class than any of the one or more objects of interest previously identified by the first object detector, receiving first user input needed for establishing that either the potential interesting object is an uninteresting object or confirms that the potential interesting object is a confirmed an interesting object, and only when the potential interesting object is an interesting object, obtaining second user input that includes an object label corresponding to the confirmed interesting object. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve the model and quickly zoom in on an anomaly set containing a few tens of points in a dataset of hundreds of thousands (Pelleg (Abstract)).

Regarding claim 2, the combination of Farasin in view of Pelleg discloses the method of claim 1 (Farasin, Fig. 1) wherein the factors include existence of a plurality of region proposals (Farasin, Section 2.2, page 6, “The MST algorithm exploits the same histogram distance measure defined in Equation 1 and determines the new Bounding Box coordinates c1 and c2 for each DO. As final step the Object Tracking module updates the DO coordinates in the internal structure and triggers the 2D-3D Spatial Mapping algorithm to update the world point I(xi , yi ,zi). This procedure is performed for each DO that was previously detected in the scene.”, DO is detected objects and there are multiple ones as explained above), lack of a detected object (Farasin, Section 2.2, page 6, “If any object is not detected by the MST algorithm, the module deactivates the labels related to each missed object and will issue a new detection request to the cloud server”, Farasin teaches of analyzing whether there’s a missed object or not) and background segmentation data (Farasin, Section 2.2, page 6, bounding box is used to segment the object from the background).

Regarding claim 3, the combination of Farasin in view of Pelleg discloses the method of claim 1 (Farasin, Fig. 1) wherein each of the first and second object detectors includes at least one convolutional neural network (Farasin, Section 2.1, page 4, Cloud System which I the second object detector is a Faster R-CNN).

Regarding claim 4, the combination of Farasin in view of Pelleg discloses the method of claim 1 (Farasin, Fig. 1) further comprising modifying the second object detector to reflect the object label (Pelleg teaches active learning so the object detector which can be either the first or second object detector that was taught by Farasin will reflect the new rare category or object label that was identified (Title and Abstract)).
Farasin and Pelleg are both considered to be analogous to the claimed invention because they are in the same field of object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Farasin to incorporate the teachings of Pelleg modifying the second object detector to reflect the object label. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve the model and quickly zoom in on an anomaly set containing a few tens of points in a dataset of hundreds of thousands (Pelleg (Abstract)).

Regarding claim 5, the combination of Farasin in view of Pelleg discloses the method of claim 1 (Farasin, Fig. 1) further comprising modifying the first object detector to reflect the object label (Pelleg teaches active learning so the object detector which can be either the first or second object detector that was taught by Farasin will reflect the new rare category or object label that was identified (Title and Abstract)).
Farasin and Pelleg are both considered to be analogous to the claimed invention because they are in the same field of object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Farasin to incorporate the teachings of Pelleg modifying the first object detector to reflect the object label. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve the model and quickly zoom in on an anomaly set containing a few tens of points in a dataset of hundreds of thousands (Pelleg (Abstract)).

Regarding claim 7, the combination of Farasin in view of Pelleg discloses the method of claim 1 (Farasin, Fig. 1) wherein the object label is a new object label (Pelleg, “The challenge is thus to identify “rare category” records in an unlabeled noisy set with help (in the form of class labels) from a human expert who has a small budget of datapoints that they are prepared to categorize”, Introduction, “an anomaly of a whole new category”).

Regarding claim 8, Farasin discloses a system (Section 2, page 3, the overall system) comprising: 
a cloud server (Section 2.1, page 4, Cloud System); 
a system site  (Section 2.2, page, 4, Local System) in communication with the cloud server (Section 2.1, page 4, Local System can send request to Cloud System) and including a first object detector (Section 2.2, Local System uses OpenCV framework for as first object detector, Fig. 1, H, if there’s an object detection request to server, it does Object Tracking, Section 2.2 page 6, “the Object Tracking module uses the mentioned Mean Shift Tracking (MST) algorithm to track a known object in the newly acquire frame”) configured to receive video (Section 2.2, “system operates in real time, directly on the video stream”, “the video stream is acquired from a 2D RGB camera”) and generate first output data (Section 2.2, page 6, “The MST algorithm exploits the same histogram distance measure defined in Equation 1 and determines the new Bounding Box coordinates c1 and c2 for each DO”, DO is detected objects) therefrom, wherein a portion of the first output data includes identification of one or more objects of interests within the video (Section 2.2, page 6, “The MST algorithm exploits the same histogram distance measure defined in Equation 1 and determines the new Bounding Box coordinates c1 and c2 for each DO”, DO is detected objects, the bounding box is the identification of objects of interests), and the system site (Section 2.2, page, 4, Local System) being configured to: 
analyze the first output data (Section 2.2, page 6, “The MST algorithm exploits the same histogram distance measure defined in Equation 1 and determines the new Bounding Box coordinates c1 and c2 for each DO”, DO is detected objects) to make a determination that each of a plurality of factors indicate a potential missed object detection within the video (Section 2.2, page 6, “If any object is not detected by the MST algorithm, the module deactivates the labels related to each missed object and will issue a new detection request to the cloud server”, Farasin teaches of analyzing whether there’s a missed object or not); and 
sending the video to the cloud server based on the determination (Section 2.2, page 6, “If any object is not detected by the MST algorithm, the module deactivates the labels related to each missed object and will issue a new detection request to the cloud server”, if it’s determined that there’s a potential missed object, detection request is sent to cloud server), and the cloud server (Section 2.1) including a second object detector (Section 2.1, page 4, Cloud system is the second object detector which includes a Faster R-CNN) having more computational resources (Section 2.1, page 4, “Due to the complexity of the involved algorithms, it is hosted by a server provided with one of the fastest GPU, the NVIDIA GeForce 1080Ti”) than the first object detector (Section 2.2, “At this point, the Cloud System starts computing the received frame to extract and provide the right information. Meanwhile the Local System computes, for each acquired frame, a gray-scale histogram, discretized onto 64 bins”), and the second object detector configured to receive the video (Section 2.1, page 4, “The process is described as follows. Firstly, the Local System sends a Detection Request, which is an HTTP request containing the last captured frame, to the Cloud System . Then, the picture is processed by the Object Detection module that implements the algorithms presented in Section 1.2) to generate second output data (Section 2.1, page 4, “When the Object Detection module processes a new image, a list of Detected Objects (DOs) is returned”) therefrom, a portion of the second output data identifying a potential interesting object corresponding to the potential missed object detection (Section 2.1, page 4, the Cloud System detects the missed object that the MST algorithm missed in Section 2.2, the Detected Objects includes bounding box , class, and score); and 
a client device (Section 2.2, HoloLens’ hardware). 

Farasin does not explicitly disclose that the potential interesting object being more difficult to classify into a respective object class than any of the one or more objects of interest previously identified by the first object detector, receiving first user input needed for establishing that either the potential interesting object is an uninteresting object or confirms that the potential interesting object is a confirmed an interesting object, and only when the potential interesting object is an interesting object, obtaining second user input that includes an object label corresponding to the confirmed interesting object.
	However, Pelleg teaches the potential interesting object being more difficult to classify into a respective object class than any of the one or more objects of interest previously identified by the first object detector (Farasin discloses that the system uses a second object detector to detect missed objects, Pelleg teaches that this missed objects are anomalies which can be in a rare category, Pelleg (Introduction), “The useful anomalies are extraordinary objects which are worthy of further research. For example, an astronomer might want to crosscheck them in various databases and allocate telescope time to observe them in greater detail. The goal of our work is finding this set of rare and useful anomalies.”, Pelleg (Abstract),  “challenge is thus to identify “rare category” records in an unlabeled noisy set with help (in the form of class labels) from a human expert who has a small budget of datapoints that they are prepared to categorize” since it is a rare category it is more difficult to classify than the known categories already), receiving first user input needed for establishing that either the potential interesting object is an uninteresting object or confirms that the potential interesting object is a confirmed an interesting object (Pelleg (Introduction), “As a first step, we might try defining a statistical model for the data, and identifying objects which do not fit it well. At this point, objects flagged as “anomalous” can still be almost entirely of the uninteresting class of anomalies. The computational and statistical question is then how to use feedback from the human user to iteratively reorder the queue of anomalies to be shown to the user in order to increase the chance that the user will soon see an anomaly of a whole new category”, Pelleg (Abstract), “Our distinction is that the usefulness of anomalies is categorized subjectively by the user. We make two additional assumptions. First, there exist extremely few useful anomalies to be hunted down within a massive dataset. Second, both useful and useless anomalies may sometimes exist within tiny classes of similar anomalies. The challenge is thus to identify “rare category” records in an unlabeled noisy set with help (in the form of class labels) from a human expert who has a small budget of datapoints that they are prepared to categorize.”), and only when the potential interesting object is an interesting object , obtaining second user input that includes an object label corresponding to the confirmed interesting object (Pelleg, Abstract, the user label the rare category or useful anomalies or interesting anomalies, “identify “rare category” records in an unlabeled noisy set with help (in the form of class labels) from a human expert who has a small budget of datapoints that they are prepared to categorize”, Section 3, “The class labels relate to the shape and size of the sky object. We see in Figure 6 that for the purpose of class discovery, we can do a good job in a small number of rounds: here, a human would have had to label just 250 objects before being presented with a member of the smallest class - comprising just 24 records out of a set of 1.4 million.”).
Farasin and Pelleg are both considered to be analogous to the claimed invention because they are in the same field of object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Farasin to incorporate the teachings of Pelleg that the potential interesting object being more difficult to classify into a respective object class than any of the one or more objects of interest previously identified by the first object detector, receiving first user input needed for establishing that either the potential interesting object is an uninteresting object or confirms that the potential interesting object is a confirmed an interesting object, and only when the potential interesting object is an interesting object, obtaining second user input that includes an object label corresponding to the confirmed interesting object. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve the model and quickly zoom in on an anomaly set containing a few tens of points in a dataset of hundreds of thousands (Pelleg (Abstract)).

Regarding claim 9, the combination of Farasin in view of Pelleg discloses the system of claim 8 (Farasin, Section 2, page 3, the overall system) wherein the factors include existence of a plurality of region proposals (Farasin, Section 2.2, page 6, “The MST algorithm exploits the same histogram distance measure defined in Equation 1 and determines the new Bounding Box coordinates c1 and c2 for each DO. As final step the Object Tracking module updates the DO coordinates in the internal structure and triggers the 2D-3D Spatial Mapping algorithm to update the world point I(xi , yi ,zi). This procedure is performed for each DO that was previously detected in the scene.”, DO is detected objects and there are multiple ones as explained above), lack of a detected object (Farasin, Section 2.2, page 6, “If any object is not detected by the MST algorithm, the module deactivates the labels related to each missed object and will issue a new detection request to the cloud server”, Farasin teaches of analyzing whether there’s a missed object or not) and background segmentation data (Farasin, Section 2.2, page 6, bounding box is used to segment the object from the background).

Regarding claim 10, the combination of Farasin in view of Pelleg discloses the system of claim 8 (Farasin, Section 2, page 3, the overall system) wherein each of the first and second object detectors includes at least one convolutional neural network (Farasin, Section 2.1, page 4, Cloud System which I the second object detector is a Faster R-CNN).

Regarding claim 11, the combination of Farasin in view of Pelleg discloses the system of claim 8 (Farasin, Section 2, page 3, the overall system) wherein the cloud server (Farasin, Section 2.1, cloud system) is configured to modify the second object detector to reflect the object label (Pelleg teaches active learning so the object detector which can be either the first or second object detector that was taught by Farasin will reflect the new rare category or object label that was identified (Title and Abstract)).
Farasin and Pelleg are both considered to be analogous to the claimed invention because they are in the same field of object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Farasin to incorporate the teachings of Pelleg modifying the second object detector to reflect the object label. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve the model and quickly zoom in on an anomaly set containing a few tens of points in a dataset of hundreds of thousands (Pelleg (Abstract)).

Regarding claim 12, the combination of Farasin in view of Pelleg discloses the system of claim 8 (Farasin, Section 2, page 3, the overall system) the system site (Farasin, Section 2.2, Local system) is further configured to modify the first object detector to reflect the object label (Pelleg teaches active learning so the object detector which can be either the first or second object detector that was taught by Farasin will reflect the new rare category or object label that was identified (Title and Abstract)).
Farasin and Pelleg are both considered to be analogous to the claimed invention because they are in the same field of object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Farasin to incorporate the teachings of Pelleg modifying the second object detector to reflect the object label. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve the model and quickly zoom in on an anomaly set containing a few tens of points in a dataset of hundreds of thousands (Pelleg (Abstract)).

Regarding claim 14, the combination of Farasin in view of Pelleg discloses the system of claim 8 (Farasin, Section 2, page 3, the overall system) wherein the object label is a new object label (Pelleg, “The challenge is thus to identify “rare category” records in an unlabeled noisy set with help (in the form of class labels) from a human expert who has a small budget of datapoints that they are prepared to categorize”, Introduction, “an anomaly of a whole new category”).

Regarding claim 15, Farasin discloses a method (Fig.1) comprising: 
grouping together (Section 2.1, page 4, “Object Detection module processes a new image, a list of Detected Objects (DOs) is returned”, the detected objects are grouped together in a list), by employing at least one processor (Farasin, Section 4, “HoloLens’ processor”),  a plurality of cropped image portions from region proposals based on image properties (Section 2.1, page 4, the detected objects are segmented by bounding boxes which are the cropped portions of the region proposal or detected object); 

Farasin does not expressly disclose employing the at least one processor to determine, based on feature similarity in respect of the cropped image portions, that rather than ignoring the region proposals, instead at least first user input should be obtained; after a determination that the first user input should be obtained, receiving the first user input that either establishes that the grouped together, cropped image portions relate to uninteresting objects or establishes that the grouped together, cropped image portions relate to an object class of interesting objects; and only when the grouped together, cropped image portions relate to the object class of interesting objects, obtaining second user input that includes an object label corresponding to the object class of interesting objects.
	However, Pelleg teaches determine, based on feature similarity in respect of the cropped image portions, that rather than ignoring the region proposals, instead at least first user input should be obtained (Pelleg Section 3, Overview of Hint Selection Methods, anomalies are being chosen rather than being ignored because they could be useful anomalies and be in a rare category, “group of anomalies” in Section 2 corresponds to the grouped together, cropped image portions which can be seen in Fig. 1); after a determination that the first user input should be obtained, receiving the first user input that either establishes that the grouped together, cropped image portions relate to uninteresting objects or establishes that the grouped together, cropped image portions relate to an object class of interesting objects (Pelleg (Introduction), “As a first step, we might try defining a statistical model for the data, and identifying objects which do not fit it well. At this point, objects flagged as “anomalous” can still be almost entirely of the uninteresting class of anomalies. The computational and statistical question is then how to use feedback from the human user to iteratively reorder the queue of anomalies to be shown to the user in order to increase the chance that the user will soon see an anomaly of a whole new category”, Pelleg (Abstract), “Our distinction is that the usefulness of anomalies is categorized subjectively by the user. We make two additional assumptions. First, there exist extremely few useful anomalies to be hunted down within a massive dataset. Second, both useful and useless anomalies may sometimes exist within tiny classes of similar anomalies. The challenge is thus to identify “rare category” records in an unlabeled noisy set with help (in the form of class labels) from a human expert who has a small budget of datapoints that they are prepared to categorize.”, “group of anomalies” in Section 2 corresponds to the grouped together, cropped image portions which can be seen in Fig. 1 ); and only when the grouped together, cropped image portions relate to the object class of interesting objects, obtaining second user input that includes an object label corresponding to the object class of interesting objects (Pelleg, Abstract, the user label the rare category or useful anomalies or interesting anomalies, “identify “rare category” records in an unlabeled noisy set with help (in the form of class labels) from a human expert who has a small budget of datapoints that they are prepared to categorize”, Section 3, “The class labels relate to the shape and size of the sky object. We see in Figure 6 that for the purpose of class discovery, we can do a good job in a small number of rounds: here, a human would have had to label just 250 objects before being presented with a member of the smallest class - comprising just 24 records out of a set of 1.4 million.”, “group of anomalies” in Section 2 corresponds to the grouped together, cropped image portions which can be seen in Fig. 1).
Farasin and Pelleg are both considered to be analogous to the claimed invention because they are in the same field of object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Farasin to incorporate the teachings of Pelleg of employing the at least one processor to determine, based on feature similarity in respect of the cropped image portions, that rather than ignoring the region proposals, instead at least first user input should be obtained; after a determination that the first user input should be obtained, receiving the first user input that either establishes that the grouped together, cropped image portions relate to uninteresting objects or establishes that the grouped together, cropped image portions relate to an object class of interesting objects; and only when the grouped together, cropped image portions relate to the object class of interesting objects, obtaining second user input that includes an object label corresponding to the object class of interesting objects. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve the model and quickly zoom in on an anomaly set containing a few tens of points in a dataset of hundreds of thousands (Pelleg (Abstract)).

Regarding claim 16, the combination of Farasin in view of Pelleg discloses the method of claim 15 (Fig.1) wherein the grouping together of the cropped image portions (Section 2.1, page 4, “Object Detection module processes a new image, a list of Detected Objects (DOs) is returned”, the detected objects are grouped together in a list, the bounding boxes is the cropped detected portion of the image) is carried out within a system site (Section 2.1, “the DOs list is returned to the Local System”)  that includes at least one client device (Section 2.2, “Local System runs directly on the HoloLens’ hardware”, the Local System interacts with the client device).

Regarding claim 17, the combination of Farasin in view of Pelleg discloses the method of claim 16 (Fig.1) wherein the client device (Section 2.2, “Local System runs directly on the HoloLens’ hardware”, Section 2.2, “We define observer the user that is wearing the HoloLens and running the application”) carries out the receiving of the first user input and the obtaining of the second user input (Pelleg teaches receiving the first user input and obtaining the second user input, Farasin also teaches interacting with the user).

Regarding claim 18, the combination of Farasin in view of Pelleg discloses the method of claim 17 (Fig.1) wherein the client device (Section 2.2, “Local System runs directly on the HoloLens’ hardware”, Section 2.2, “We define observer the user that is wearing the HoloLens and running the application”) is a mobile device (A mobile device is a computer small enough to hold and operate in the hand, Section 4, “HoloLens’ processor”, HoloLens has a processor which means it is a mobile device).

Regarding claim 19, the combination of Farasin in view of Pelleg discloses the method of claim 15 (Fig.1) wherein the object class is a new object class (Pelleg, “The challenge is thus to identify “rare category” records in an unlabeled noisy set with help (in the form of class labels) from a human expert who has a small budget of datapoints that they are prepared to categorize”, Introduction, “an anomaly of a whole new category”).

Regarding claim 20, the combination of Farasin in view of Pelleg discloses the method of claim 15 (Fig.1) wherein the grouping together of the cropped image portions (Section 2.1, page 4, “Object Detection module processes a new image, a list of Detected Objects (DOs) is returned”, the detected objects are grouped together in a list, the bounding boxes is the cropped detected portion of the image) is carried out within a cloud server (Section 2.1, “the DOs list is returned to the Local System”, the cloud system communicates with the local system which interacts with the client device).

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farasin in view of Pelleg and in further view of Lipchin et al. (US 20200097769 A1), hereinafter referred to as Lipchin (previously cited by applicant in IDS).

Regarding claim 6, the combination of Farasin in view of Pelleg discloses the method of claim 1 (Farasin, Fig. 1) further comprising capturing the video (Section 2.2, “system operates in real time, directly on the video stream”, “the video stream is acquired from a 2D RGB camera”), the capturing occurring prior to the receiving of the video at the first object detector (Section 2.2, “system operates in real time, directly on the video stream”, “the video stream is acquired from a 2D RGB camera”, the video stream is captured then received by the system).

The combination of Farasin in view of Pelleg does not explicitly disclose capturing the video at a security video camera.
	However, Lipchin discloses capturing the video at a security video camera (Lipchin teaches object detection and tracking same as Farasin and the claimed invention, para. 0052, “the dedicated camera may be a surveillance camera, such as any one of a pan-tilt-zoom camera, dome camera, in-ceiling camera, box camera, and bullet camera”).
Lipchin is considered to be analogous to the claimed invention because it is in the same field of object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Farasin in view of Pelleg to incorporate the teachings of Lipchin of capturing the video at a security video camera. The motivation for the proposed modification would have been dedicated camera may perform functions associated to the captured images or video (Lipchin, para. 0056).

Regarding claim 13, the combination of Farasin in view of Pelleg discloses system of claim 8 (Farasin, Section 2, page 3, the overall system) wherein the system site (Farasin, Section 2.2, Local system) further includes video camera (Section 2.2, “system operates in real time, directly on the video stream”, “the video stream is acquired from a 2D RGB camera”) configured to capture the video prior to the video being received at the first object detector (Section 2.2, “system operates in real time, directly on the video stream”, “the video stream is acquired from a 2D RGB camera”, the video stream is captured then received by the system). 

The combination of Farasin in view of Pelleg does not explicitly disclose at least one security video camera.
	However, Lipchin discloses at least one security video camera (Lipchin teaches object detection and tracking same as Farasin and the claimed invention, para. 0052, “the dedicated camera may be a surveillance camera, such as any one of a pan-tilt-zoom camera, dome camera, in-ceiling camera, box camera, and bullet camera”).
Lipchin is considered to be analogous to the claimed invention because it is in the same field of object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by the combination of Farasin in view of Pelleg to incorporate the teachings of Lipchin of at least one security video camera. The motivation for the proposed modification would have been dedicated camera may perform functions associated to the captured images or video (Lipchin, para. 0056).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                               

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663